DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered. Accordingly, claims 104, 106-114, and 116-123 remain pending, and claims 104, 110, 114 and 120 have been amended.
Response to Arguments
Claim objections
Claim objections are moot in view of applicant’s claim amendments filed 09/01/2022 have been withdrawn. 
Rejections under 35 USC 112
In light of applicant’s remarks and amendments to the claims filed 09/01/2022, the rejections of the claims have been updated below, in addition to eliciting new rejections for the claims under 35 USC 112(b). See below.
Rejections under 35 USC 102
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 104 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
It is noted that applicant’s arguments in the second paragraph of page 9, applicant only argues that primary reference Wolf “fails to report” a series of listed limitations, but does not argue that Wolf, in view of secondary reference Gerrans, discloses at least some of the listed limitations in combination with the teachings of secondary reference Gerrans. It is noted that applicant makes no reference or arguments to the cited teachings of secondary reference Gerrans.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are 104, 106-114, and 116-123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 104 now recites “identify and map locations of target neural structures and non-target anatomical and non-target neural structures at the one or more target sites, based, at least in part, on complex neural mapping techniques and frequency difference reconstruction” in lines 7-9, while support can be found for performing complex neural mapping using the singular of technique of frequency difference reconstruction which requires measurement of impedance data at two different frequencies (see 0093]) and one of the bioelectric properties sensed from the target neural structures, non-target anatomical structures, and non-target neural structures comprises complex impedance (see claims 109 and 120 as filed), support could not be found for a plurality of the complex neural mapping techniques and the process of frequency difference reconstruction being separate from/then of complex neural mapping. It appears applicant only has support for a singular species of the technique of complex neural mapping and the singular technique being that of frequency difference reconstruction. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. This is a NEW MATTER rejection.
Claim 114 is also rejected for reciting the same and/or limitations outlined in the above rejection of claim 104.
Claims 106-113 and 116-123 are also rejected due to their dependency on either claim 104 or claim 114 in light of the rejection above of claims 104 and 114.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106, 114 & 116-123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 recites “…deliver non-therapeutic stimulating energy to tissue at the one or more target sites at a frequency for locating the at least one of…” In lines 2-3, which render the claim indefinite since it is not clear at the frequency at which the non-therapeutic stimulating energy is delivered to the tissue is meant to refer to the same frequency used in the frequency difference reconstruction process recited in claim 104, on which claim 106 is dependent.
Claim 116 is also rejected for reciting the same and/or limitations outlined in the above rejection of claim 106.
Claims 107-109 and 117-119 are also rejected due to their dependency on either claim 106 or claim 116 in light of the rejection above of claims 106 and 116.	
Claim 114 recites the phrases “receiving information related to the target site from the system prior to, during, and after use of the system to deliver energy to the target site, the information comprising: identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites” and “real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation” in lines 12-13 & 21-22, which render the claim indefinite because it is not clear if the step for receiving information which comprises the identification and location of target neural structures and non-target anatomical and neural structures at the one or more target site occurs at all three intervals of “prior to”, “during”, and “after” use of the system, or if this step occurs only “prior to” use of the system, as the later steps recited steps for receiving the information comprising real-time feedback is recited as occurring at the “during” and “after” use of the system.
Further, it is also unclear how the information related to the target site can be received from the system prior to and during the use of the system when the information comprising feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation. 
Claims 116-123 are also rejected due their dependency from claim 114.
Applicant may remedy the clarity issues in claim 114 by should amend the claim to no longer recite the information received regarding the target site as being received “prior to, during, and after use of the system to deliver energy to the target site”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 104, 106-114, and 116-123 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US20150202003, hereafter “Wolf”), in view of Gerrans et al. (US20140303665, hereafter “Gerrans”), further in view of Garabedian et al. (US20120191003A1, hereafter “Garabedian”).
Regarding claims 104 and 114, Wolf discloses a system for treating a condition within a nasal cavity of a patient and corresponding method ([Abstract] advancing a treatment delivery portion of a treatment device into a nostril of the patient), the system comprising: 
a device comprising an end effector configured to deliver energy to a target site ([0011] the treatment delivery may involve delivering energy to the mucosal tissue in the upper airway, see end effector 32 in FIG. 6) and sense one or more properties of the target site ([0017] the device includes sensors to monitor tissue properties such as impedance and resistance); and 
a console unit operably associated with the device and configured to receive data from the device associated with the one or more properties of the target site and process said data to ([0089]-[0090] console/display 36 in FIG. 6):
identify locations of target neural ([0088] target tissue includes nerves such as the sphenopalatine ganglion) and non-target anatomical structures at the one or more target sites ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0011], [0025] discloses the target tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue. Detecting contact at a target location as cited necessitates detecting location as claimed); and
provide information to an operator related to the target site ([0089]-[0090] the information displayed on the console provides feedback information from sensors within the device and/or within the treatment element positioned in relation to the target site which provides information of the selected parameters of treatment which including time, power level, temperature, electric impedance, electric current, depth of treatment and/or other selectable parameters to a clinician); the information comprising:
 identification and location of target neural structures and non-target anatomical and non-neural structures at the one or more target sites ([0188], [0190] the sensors may be used to sense/identify one or more tissue properties/identifiers in multiple types of tissue of the mucosa and located around and/or near the mucosa target site, including but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue. The sensors, attached to the treatment device, are placed/positioned at multiple different locations in and on the mucosa in order to sense the different tissue properties, and then identify the different tissue properties from the multiple types of tissue being examined/treated, [0128] some electrodes may be individually controlled to produce an optimal treatment effect using separate feedback to allow for more precise targeting of tissue in order to treat the desired identified target) prior to use of the system to deliver energy to the target site ([0160]-[0165] prior to delivering treatment, the clinician first performs one or more tests to determine whether proper contact with the treatment site has been made during navigation of the device); and
 real-time feedback associated with efficacy of therapeutic neuromodulation treatment on one or more target neural structures during therapeutic neuromodulation during use of the system to deliver energy to the target site ([0188] sensors are used to sense any of a number of relevant tissue properties, including but not limited to temperature, impedance of the target tissue to provide feedback to a physician or other user during a treatment procedure so that treatment adjustments can made or the treatment can be terminated, which indicates the feedback as being presented to the user in real time). 
And regarding claim 114, Wolf further discloses advancing the end effector to a target site within a nasal cavity of a patient ([Abstract] advancing a treatment delivery portion of a treatment device into a nostril of the patient);
receiving information related to the target site from the system prior to, during, and after use of the system to delivery energy to the target site ([0077], [0089], [0181] the display is provided for displaying information to a clinician during treatment including quantitative information describing the energy being delivered to the treatment element located at the target site so that adjustments can be applied before and also during treatments so as to cater to anatomy changes during treatment, the secretion of mucins by mucus producing cells can be measured prior to, during and/or after a procedure in order to assess post-nasal drip in the patient, the post-nasal drip assessed for a patient may change depending on the amount of stimulation applied to the nasal mucosa, see claim interpretation above under the 112(b) rejection).
Wolf does not explicitly disclose the information also comprises feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation after use of the system to deliver energy to the target site.
However, in the same field of endeavor of the removal of unwanted biological material from interior portions of bodily cavities, such as sinuses in the medical specialties and disciplines of neurology and otolaryngology which perform ablation, cauterization, excision, decortications, and/or tissue modification in order to optimize hemostasis and resection using various forms and types of energy, such as radio-frequency and electrosurgical energy, Gerrans teaches identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites ([0024] providing physiological feedback determining/identifying where the target tissue material and from which the intra-lumen density of where the material resides/is located, in addition to determining the density and the location of where the bodily cavity itself is proximal and distal to the material/tissue target); and 
real-time feedback associated with efficacy of therapeutic neuromodulation treatment on one or more target neural structures during therapeutic neuromodulation ([0118], [0120] one or more temperature sensors are also employed to take continuous physiologic temperature readings of the tissues, tumors, membranes, or other intraluminal tissues, and devices in vivo, before and during the application of cryogenic and/or thermal treatment modalities and concurrently assess the temperatures, rates of temperature changes, and depth of energy penetration into the intraluminal tissues. By provide the physiologic metrics of the affected and non-affected areas, the effectiveness of the treatment element can be maximized); and 
feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation after use of the system to deliver energy to the target site ([0120] one or more temperature sensors are also employed to take continuous physiologic temperature readings of the tissues, tumors, membranes, or other intraluminal tissues, and devices in vivo, and after the application/the delivery of cryogenic and/or thermal energy/treatment modalities while concurrently assessing the temperatures, rates of temperature changes, and depth of energy penetration into the intraluminal tissues).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wolf with the  location of target neural structures and non-target anatomical and neural structures at the one or more target sites and the real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation after use of the system to deliver energy to the target site as taught by Gerrans in order optimally position the treatment element within the bodily cavity and can pinpoint specific areas where the end effector is positioned which facilitates control of the distribution and/or application of the cryogenic or thermal treatment so that resulting tissue modification and/or dissection is optimized ([0021], [0120] of Gerrans).
However, in the same field of endeavor, Garabedian teaches identify and map locations of target neural structures and non-target anatomical and non-target neural structures at the one or more target sites ([0035], [0065], [0087], characterizing/identifying both target and nontarget tissues using electro bioimpedance, the non-target tissue may also include nerve tissue), based, at least in part, on complex* neural mapping** techniques ([0058], [0066], [0089] complex impedance of the tissue may be calculated at different frequencies in order to identify the body tissue type are continuously compared with known impedance data for different tissue types, using the impedance components of the identified tissue(s) which are measured in response to stimulation from various separate regions and orientations of the neural localization device, the position of the nerve tissue is determined with respect to the device and the relationship of a nerve or nerves relative to a pathway through the body can be determined/mapped) and frequency difference reconstruction** ([0065], [0191], the measured bioimpedance components, which are comprising of resistance, capacitance, phase, etc., are frequency-dependent, and, accordingly characterize the tissue or tissues which are interacting with the device and the electrodes of the device, FIG. 51 shows three graphs representing measured tissue impedance as a function of frequency, FIG. 53 illustrates an impedance graph showing the difference between nerve and non-nerve anatomical tissue).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by modified Wolf with identifying and mapping locations of non-target neural structures at the one or more target sites, and basing the identification and mapped locations of the target neural structures, non-target anatomical structures, and non-target neural structures at least in part on complex neural mapping techniques and frequency difference reconstruction as taught by Garabedian which enables more accurate medical procedures by knowing the location or orientation of a nerve in relation to a medical device ([0009] of Garabedian).
*the limitation is interpreted to mean neural mapping using capacitance/resistance pf the measured signals which correspond to the real and imaginary components of complex impedance as known in the art.
**term is interpreted as defined in the art known to be understood to mean an image or other visualization depicting the orientations and positions of anatomical structures with relation to one another.
***the term is interpreted as known in the art of complex impedance imaging to refer to the generation of pictorial data via the processing of the measured frequency-dependent real and imaginary components of complex impedance at each applied frequency of the different frequencies applied (see [0093] of the PG Pub).
Regarding claims 106 and 116, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the end effector comprises a plurality of elements and a subset of the plurality of elements are configured to deliver non-therapeutic stimulating energy to tissue at the one or more target sites at a frequency for locating at least one* of target neural structures ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0099] RF electrodes may be positioned adjacent to and in contact with a targeted tissue region. The RF electrodes may then be activated at some/locating frequency, and by controlling a spacing between electrodes, RF electrodes may then be activated at the specific frequency may be controlled for the specific target, [0011], [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue, therefore the cited reference meets the limitation of “target nerve tissue”). The activation of one or more pairs of electrodes 352 in the cited tests corresponds to the claimed non-therapeutic energy stimulus.
*the limitation has been interpreted in the alternative, requiring only a frequency for locating target neural structures, or requiring only a frequency for locating non-target neural structures, or requiring only a frequency for locating non-target anatomical structures.
Regarding claim 107 and 117, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein a subset of the plurality of elements of the end effector are configured to sense properties ([0096] portions of the treatment element 32 are inert and do not deliver energy to the tissue) of at least one* of the target neural structures ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments), and non-target anatomical structures in response to the non-therapeutic stimulating energy ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance in any suitable tissue or multiple, including non-tissues, such as but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue).
*the limitation has been interpreted in the alternative, requiring a subset of the plurality of elements of the end effector are configured to only sense properties of the target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target anatomical structures in response to the non-therapeutic stimulating energy.
Regarding claims 108 and 118, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the properties comprise at least one* of bioelectric properties and thermal properties ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature).
*the limitation has been interpreted in the alternative requiring only that the properties comprise physiological properties, or requiring only that the properties comprise bioelectric properties, and or requiring only that the properties comprise thermal properties.
Regarding claims 109 and 119, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the bioelectric properties comprises at least one* of resistance ([0092] the device includes resistance sensors configured to detect treatment variables or other control parameters at the targeted regions of a nasal passageway).
*the limitation has been interpreted in the alternative, requiring only the bioelectric properties comprising complex impedance, or requiring only the bioelectric properties comprising resistance, or requiring only the bioelectric properties comprising reactance, or requiring only the bioelectric properties comprising capacitance, or requiring only the bioelectric properties comprising inductance, or requiring only the bioelectric properties comprising permittivity, or requiring only the bioelectric properties comprising conductivity, or requiring only the bioelectric properties comprising nerve firing voltage, or requiring only the bioelectric properties comprising nerve firing current, or requiring only the bioelectric properties comprising depolarization, or requiring only the bioelectric properties comprising hyperpolarization, or requiring only the bioelectric properties comprising magnetic field, or requiring only the bioelectric properties comprising induced electromotive force.
Regarding claims 110 and 120, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the console unit is configured control the delivery of therapeutic energy from the end effector in neuromodulation pattern based on the locations of at least one* of the neural anatomical structures ([0011], [0025], [0027] the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue with the underlying nerve tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue. Detecting contact at a target location as cited necessitates detecting location as claimed and the modified/modulated treatment energy for treatment of nerve tissue cited constitutes a neuromodulation pattern as claimed).
*the limitation has been interpreted in the alternative, requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of the target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target anatomical structures.
Regarding claims 111 and 121, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein at least some of the elements of the end effector are configured to deliver energy based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations of the target neural structures while avoiding locations* of the non-target neural structures ([0099] RF electrodes may be positioned adjacent to/ non-target neural structures and in contact with a targeted tissue region/ the target neural structures. The RF electrodes may then be activated at some/locating frequency and power level therapeutically effective duration and by controlling a spacing between electrodes at the specific frequency may be controlled for the specific target, [0102] additionally, the treatment element 32 comprises shields configured to protect non-target tissue surrounding the tissue to be treated from coming into contact with the cauterizing agent, [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue by  adjusting the amount of delivered energy by adjusting a setting of the treatment delivery portion [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). The modified/modulated treatment energy for treatment of nerve tissue cited constitutes a neuromodulation pattern as claimed.
*the limitation has been interpreted in the alternative, requiring avoiding locations** of the only non-target neural structures, or requiring avoiding locations** of the only non-target anatomical structures.
Regarding claims 112 and 122, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the console unit comprises a controller configured to selectively control energy output from elements of the end effector ([0096] treatment element 32 is configured to deliver energy at only selective locations on the outer surface of the treatment element 32), wherein some of the elements are configured to be independently activated and controlled to thereby deliver energy independent of one another ([0096] selective elements of the treatment element 32 are individually controlled so that they can be configured to deliver energy to selected regions of the treatment element 32, [0128] the treatment device comprises an array or multiple pairs of electrodes, each pair of electrodes (bipolar) or each electrode (monopolar) has a separate, controlled electrical channel to allow for different regions of the treatment element to be activated separately).
Regarding claims 113 and 123, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the controller is configured to adjust energy output from elements of the end effector based, at least in part, on the real-time feedback associated with the efficacy of therapeutic neuromodulation on the one or more target neural structures during therapeutic neuromodulation thereof ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). When the user adjusts based on the feedback via the input controls 38, as in [0091], this necessitates an underlying hardware controller/processor to update the input treatment parameters. Additionally, the electronic control system 42 of [0092] controls timing, location, intensity and/or other properties and characteristics of energy or other treatment applied to targeted regions of a nasal passageway. See also “the control system may include a closed-loop control system having any number of sensors, such as thermocouples, electric resistance or impedance sensors, ultrasound transducers, or any other sensors configured to detect treatment variables or other control parameters” in [0092].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793